NO. 12-04-00151-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: JERRAD MICHAEL GRASS
AND UNIVERSAL CABLE                              §     ORIGINAL PROCEEDING
CABLE HOLDINGS, INC.

§





                                                     MEMORANDUM OPINION
            On December 8, 2004, this Court delivered an opinion denying in part and conditionally
granting in part the petition for writ of mandamus filed by Relators Jerrad Michael Grass and
Universal Cable Holdings, Inc.  On December 17, 2004, the trial court signed an order complying
with this Court’s opinion and corresponding order.
            All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
 
                                                                                                     DIANE DEVASTO 
                                                                                                                Justice

Opinion delivered December 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)